complaint as true and drawing all inferences in the plaintiffs favor. Buzz
                   Stew, LLC v. City of N. Las Vegas, 124 Nev. 224, 227-28, 181 P.3d 670,
                   672 (2008).
                                 Having reviewed appellant's proper person appeal statement,
                   respondents' responses, and the record on appeal, we conclude that the
                   district court erred, in part, by dismissing appellant's false light,
                   negligence, and negligent infliction of emotional distress claims.
                   Although the district court properly dismissed appellant's defamation and
                   slander per se claims, see Pope v. Motel 6, 121 Nev. 307, 315, 114 P.3d
                   277, 282 (2005), the district court erred by concluding that appellant's
                   false light and emotional distress claims relied upon appellant's
                   defamation claim, and thus, also failed as a matter of law. This court has
                   previously discussed that "[t]here are cases indicating that the false light
                   invasion of privacy may be committed even when the publication is not
                   defamatory." People for Ethical Treatment of Animals v. Bobby Berosini,
                   Ltd., 111 Nev. 615, 622 n.4, 895 P.2d 1269, 1273 n.4 (1995); see Machleder
                   v. Diaz, 801 F.2d 46, 55 (2d Cir. 1986) ("[W]hile a false light claim may be
                   defamatory, it need not be."). "The false light privacy action differs from
                   a defamation action in that the injury in privacy actions is mental
                   distress from having been exposed to public view, while the injury in
                   defamation actions is damage to reputation." Rinsley v. Brandt, 700 F.2d
                   1304, 1307 (10th Cir. 1983). The district court also erred in dismissing
                   appellant's negligence claim on the basis that it was derivative of the
                   unsupported defamation claim. We therefore reverse the district court's
                   order dismissing appellant's false light, emotional distress, and
                   negligence claims and remand this matter to the district court for



SUPREME COURT
      OF
    NEVADA
                                                         2
(0) 194Th F(IDR)
                proceedings consistent with this order. We affirm, however, the portion of
                the district court's order dismissing appellant's defamation and slander
                per se claims.

                            It is so ORDERED.



                                                                                            J.
                                                            Hardesty


                                                                                           , J.
                                                            Douglas


                                                              CAS2A-nAl,"
                                                            Cherry
                                                                                           ,J.




                cc: Hon. David B. Barker, District Judge
                     Tawanna K. Crabb
                     Campbell & Williams
                     Durham Jones & Pinegar
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A